EXAMINER’S COMMENT


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/560025 filed on 9/4/2019 in which claims 1-21 are presented for examination.
Status of Claims
	Claims 1-21 are pending, of which claims 1, 12, and 21 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
The examiner notes that the abstract is in narrative form and is limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The examiner also notes that Abstract includes no legal phraseology. 
The examiner recommends changing the word “comprises” into “includes.”
The examiner notes that no claims invoke 35 SUC 112(f) paragraph.
Priority
Applicant’s claim of benefit of priority based on Japanese Patent Application No. 2019/048628 filed on 3/15/2019 is acknowledged by the examiner.
Drawing
Drawings filed on 9/4/2019 is accepted by the examiner.
IDS
References cited in the IDS filed on 9/4/2019 and 11/25/2020 is acknowledged by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As to claims 1, 12, and 21, the prior art of record and further search does not explicitly teach the following limitation – “update, if the first are is write protected and the second are is not write protected, the second encryption key without updating the first encryption key when receiving an initialization command from the host” in claim 1, “wherein: the controller is configured to write plain text data into the storage medium; and the controller is configured, if a first area of the storage medium is write protected and a second area of the storage medium is not write protected, the second area being different from the first area, not to erase data written in the first area and to erase data written in the second area when receiving an initialization command from the host” in claim 12, “updating, if the first area is write protected and the second area is not write protected, the second encryption key without updating the first encryption key when receiving an initialization command from the host” in claim 21, in view of all other limitations of claims 1, 12 and 21, respectively.
Brandt et al. (US 2019/0371409 A1) teaches performing data erase operation on the memory system where the data erase operation is performed including erasing blocks of the memory system including blocks indicated as not including user data, the blocks indicated as not including user data being empty blocks that are previously erased and to which data being not written prior to the data erase operation being performed. 
The examiner notes that the storage controller in Brandt is configured to determine the memory blocks, upon receiving an erase command, are indicated as “valid” or “invalid” status and, the controller performs the data erase operation if the blocks are marked as valid. However, the examiner finds that there is no teaching that “valid” is associated with the memory not write protected.
Lee et al. (US 2018/0307625 A1) discloses a controller to execute a WP descriptor update request by updating a write protection information of a write-protect descriptor if a first message authentication code matches with a second message authentication code, where the write protection information stored in the write-protect descriptor includes a memory partition identifier identifying a partition of a first memory included in the storage device, start address information indicating a logical block address for a memory area in the identified memory partition, length information indicating a length of the memory area in the identified memory partition, writable information in association with the start address information and the length information, the writable information indicating whether to apply write protection to the memory area, and a field indicating a kind of write-protection to apply to the memory area in response to a power-off, a hardware reset, a power-on, or a request. 
The examiner notes that in Lee paragraphs [0144] and [0145], the write command is evaluated if the write command’s write area falls within the write-protection range and based on the overlapping information, the write operation on the address is performed if there is no overlap. The examiner notes that as far as the current application’s claim 12 is concerned, the initialization command is interpreted differently from Lee’s write/erase command. The examiner recommends clarifying claim 12’s initialization such that it does not include the Lee’s write command.
Trantham (US 2020/0242257 A1) discloses receiving a write command to write multiple blocks of data having associated logical addresses of a non-volatile memory. The tag values are read associated with the blocks targeted by the write command. The write command is disallowed responsive to the tag value indicating a protected block is stored at the associated logical address. The write command is allowed responsive to the tag value indicating a non-protected block is stored at the associated address. The tag value is appended to the block by a formatter circuit that generates and applies protection information to contents of the block.
The examiner notes that upon determining the block of data for write command is write-protected, the block of data is allowed to be written. However, the examiner views the current application’s initiation command is different from the Trantham’s write command. The examiner recommends clarifying claim 12’s initialization such that it does not include the Lee’s write command.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEE K SONG/Primary Examiner, Art Unit 2497